       Case 1:19-cv-00192-GSK Document 168                    Filed 05/08/20   Page 1 of 51



            IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

INVENERGY RENEWABLES LLC,                     )
                                              )
                       Plaintiff,             )
                  and                         )
                                              )
SOLAR ENERGY INDUSTRIES                       )
ASSOCIATION, CLEARWAY ENERGY                  )
GROUP LLC, EDF RENEWABLES, INC., and          )
AES DISTRIBUTED ENERGY INC.,                  )
                                              )                 Before: Judge Gary S. Katzmann
                       Plaintiff-Intervenors, )                 Court No. 19-00192
                                              )
                  v.                          )
                                              )
THE UNITED STATES, OFFICE OF THE              )
UNITED STATES TRADE                           )
REPRESENTATIVE, UNITED STATES                 )
TRADE REPRESENTATIVE ROBERT E.                )
LIGHTHIZER, U.S. CUSTOMS AND BORDER )
PROTECTION, and ACTING COMMISSIONER )
MARK A. MORGAN,                               )
                       Defendants,            )
                                              )
                  and                         )
                                              )
HANWHA Q CELLS USA, INC., and AUXIN           )
SOLAR,                                        )
                                              )
                      Defendant-Intervenors. )
                                              )
                                       PROPOSED ORDER

       Upon consideration of Plaintiff Invenergy Renewables LLC, and Plaintiff-

Intervenors Clearway Energy Group LLC and AES Distributed Energy Inc.’s Response in

Opposition to Defendant’s Motion to Dissolve Preliminary Injunction, and all the papers and

proceedings herein, and upon due deliberation, it is hereby

       ORDERED that Defendants Motion is DENIED.


Dated: _______________________                         ______________________________
New York, New York                                     Judge
      Case 1:19-cv-00192-GSK Document 168         Filed 05/08/20   Page 2 of 51



          IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

INVENERGY RENEWABLES LLC,                     )
                                              )
                       Plaintiff,             )
                  and                         )
                                              )
SOLAR ENERGY INDUSTRIES                       )
ASSOCIATION, CLEARWAY ENERGY                  )
GROUP LLC, EDF RENEWABLES, INC., and          )
AES DISTRIBUTED ENERGY INC.,                  )
                                              )     Before: Judge Gary S. Katzmann
                       Plaintiff-Intervenors, )     Court No. 19-00192
                                              )
                  v.                          )
                                              )
THE UNITED STATES, OFFICE OF THE              )
UNITED STATES TRADE                           )
REPRESENTATIVE, UNITED STATES                 )
TRADE REPRESENTATIVE ROBERT E.                )
LIGHTHIZER, U.S. CUSTOMS AND BORDER )
PROTECTION, and ACTING COMMISSIONER )
MARK A. MORGAN,                               )
                       Defendants,            )
                                              )
                  and                         )
                                              )
HANWHA Q CELLS USA, INC., and AUXIN           )
SOLAR,                                        )
                                              )
                      Defendant-Intervenors. )
                                              )

     RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO DISSOLVE
                      PRELIMINARY INJUNCTION

                                              John Brew
                                              Larry Eisenstat
                                              Kathryn L. Clune
                                              Amanda Shafer Berman
                                              Frances Hadfield
                                              CROWELL & MORING LLP
                                              1001 Pennsylvania Ave., N.W.
                                              Washington, D.C. 20004
                                              (202) 624-2500
          Case 1:19-cv-00192-GSK Document 168                                          Filed 05/08/20               Page 3 of 51




                                                    TABLE OF CONTENTS

TABLE OF CONTENTS ................................................................................................................. i

TABLE OF AUTHORITIES ......................................................................................................... iii

INTRODUCTION .......................................................................................................................... 1

BACKGROUND ............................................................................................................................ 3

I.        The President Issues the Solar Safeguard Measure under the 1974 Trade Act. ................. 3

II.       USTR Excludes Bifacial Panels From Safeguard Measure. ............................................... 4

III.      The PI Decision................................................................................................................... 5

IV.       USTR Revisits its October Withdrawal of the Exclusion. .................................................. 6

          A.         USTR announces it will reconsider withdrawing the Exclusion. ........................... 6

          B.         USTR again determines that it should withdraw the Exclusion. ............................ 7

STANDARD OF REVIEW ............................................................................................................ 9

ARGUMENT ................................................................................................................................ 11

I.        The April Notice is Not a Significant Change in Factual Circumstances that Warrants
          Dissolution of the Preliminary Injunction......................................................................... 11

II.       Plaintiffs Remain Likely to Succeed On Their Claims ..................................................... 15

          A.         Defendants failed to address whether the April Notice is arbitrary and capricious.
                     ............................................................................................................................... 16

          B.         USTR’s withdrawal remains arbitrary and capricious because USTR failed to
                     explain and support its “findings” and conclusions. ............................................. 17

          C.         The April Notice is arbitrary and capricious because USTR failed to respond to
                     significant, specific, and demonstrably relevant comments. ................................ 19

                     1.         USTR failed to respond to comments that it lacks the legal authority to
                                withdraw the Exclusion............................................................................. 21

                     2.         USTR failed to respond to detailed comments as to why monofacial and
                                bifacial panels are not interchangeable. .................................................... 25
       Case 1:19-cv-00192-GSK Document 168                                    Filed 05/08/20              Page 4 of 51



                3.        USTR failed to respond to comments regarding the negative impact the
                          withdrawal of the Exclusion has on the domestic workforce and economy
                          in general. .................................................................................................. 27

                4.        USTR failed to address multiple comments showing that Utility-Grade
                          Modules are not commercially available in the United States. ................. 29

       D.       The April Notice is arbitrary and capricious because USTR failed to consider
                relevant factors, including social and economic costs and benefits...................... 32

       E.       USTR’s withdrawal decision remains arbitrary and capricious because USTR
                again failed to explain why its prior decision to issue the Exclusion was wrong. 34

       F.       Plaintiffs remain likely to succeed on the merits of their challenge to withdrawal
                of the Exclusion because USTR lacks authority to take such action. ................... 35

III.   The Preliminary Injunction Should Remain in Place While This Court Considers USTR’s
       Withdrawal of the Exclusion on the Merits. ..................................................................... 39




                                                                ii
          Case 1:19-cv-00192-GSK Document 168                                   Filed 05/08/20            Page 5 of 51



                                              TABLE OF AUTHORITIES


Cases

A.L. Pharma, Inc. v. Shalala,
   62 F.3d 1484 (D.C. Cir. 1995) ...........................................................................................17, 18

Action on Smoking & Health v. C.A.B.,
    699 F.2d 1209 (D.C. Cir. 1983) ...............................................................................................23

Ad Hoc Shrimp Trade Action Comm. v. United States,
   32 C.I.T. 666 (2008) ..........................................................................................................10, 11

Ad Hoc Shrimp Trade Action v. U.S.,
   34 C.I.T. 1275 (2010) ..............................................................................................................13

AIMCOR Alabama Silicon, Inc. v. United States,
   23 C.I.T. 932, 83 F. Supp. 2d 1293 (1999) ......................................................10, 12, 13, 16, 40

Alabama Aircraft Industries, Inc.-Birmingham v. U.S.,
   586 F.3d 1372 (Fed. Cir. 2009)................................................................................................33

Allied-Signal, Inc. v. U.S. Nuclear Reg. Commn.,
    988 F.2d 146 (D.C. Cir. 1993) .................................................................................................17

Altera Corp. & Subs. v. Commissioner of IRS,
    926 F.3d 1061 (9th Cir. 2019), petition for cert. filed .............................................................23

Carlson v. Postal Reg. Commn.,
   938 F.3d 337 (D.C. Cir. 2019) .................................................................................................20

Cement Kiln Recycling Coalition v. E.P.A.,
   493 F.3d 207 (D.C. Cir. 2007) .................................................................................................20

Chamber of Commerce of U.S. v. S.E.C.,
   443 F.3d 890 (D.C. Cir. 2006) .................................................................................................18

Concilio de Salud Integral de Loiza, Inc. v. Perez-Podomo,
   551 F.3d 10 (1st Cir. 2008) ................................................................................................10, 11

Del. Dep’t of Nat. Res. and Envt’l Control v. EPA,
   785 F.3d 1 (D.C. Cir. 2015), as amended (July 21, 2015).................................................20, 21

Disabled Am. Veterans v. Gober,
   234 F.3d 682 (Fed. Cir. 2000)................................................................................20, 23, 27, 29




                                                                   iii
          Case 1:19-cv-00192-GSK Document 168                                     Filed 05/08/20            Page 6 of 51



Dist. Hosp. Partners, L.P. v. Burwell,
   786 F.3d 46 (D.C. Cir. 2015) ...................................................................................................21

DUSA Pharm., Inc. v. River’s Edge Pharm., LLC,
  No. 06-1843SRC, 2007 WL 748448 (D.N.J. Mar. 7, 2007) ....................................................14

EAC Eng’g, Div. of E. Asiatic Co. v. United States,
  624 F. Supp. 569 (Ct. Int’l Trade 1985) ..................................................................................39

Encino Motorcars, LLC v. Navarro,
   136 S. Ct. 2117 (2016) ...................................................................................................5, 34, 35

Eregli Demir Ve Celik Fabrikalari, V.A.S. v. United States,
   No. 18-180, Op. .......................................................................................................................39

FAG Italia S.p.A. v. United States,
  291 F.3d 806 (Fed. Cir. 2002)....................................................................................................6

FCC v. Fox Television Stations, 556 U.S. 502, 515 (2009).................................................5, 34, 35

Hines on Behalf of Sevier v. Sec’y of Dep’t of Health and Human Servs.,
   940 F.2d 1518 (Fed. Cir. 1991)................................................................................................32

Kreepy Krauly U.S.A. Inc., v. Sta-Rite Indus. Inc.,
   152 F.3d 949, 1998 WL 196750 (Fed. Cir. 1998) .....................................................................9

La. Fed. Land Bank Ass’n, FLCA v. Farm Credit Admin.,
    336 F.3d 1075 (D.C. Cir. 2003) ...............................................................................................23

Maple Leaf Fish Co. v. United States,
  762 F.2d 86 (Fed. Cir. 1985)....................................................................................................38

Merck Sharp & Dohme Corp., v. Albrecht,
   139 S. Ct. 1668 (2019) .......................................................................................................21, 36

Morita v. Application Art Laboratories Co., Ltd.,
  889 F.2d 1028, 1989 WL 83256 (Fed. Cir. 1989) .................................................................2, 9

Motor Veh. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins Co.,
   463 U.S. 29 (1983) .......................................................................................................17, 18, 33

NorAm Gas Transmission Co. v. FERC,
   148 F.3d 1158 (D.C. Cir. 1998) ...............................................................................................20

PODS v. Porta-Stor Inc.,
  177 Fed Appx. 73 (Fed. Cir. 2006) ..........................................................................................16

In re Sang Su Lee,
    277 F.3d 1338 (Fed. Cir. 2002)................................................................................................19

                                                                    iv
           Case 1:19-cv-00192-GSK Document 168                                     Filed 05/08/20              Page 7 of 51



SEC v. Chenery Corp.,
   318 U.S. 80 (1943) ...................................................................................................................19

SKF USA Inc. v. U.S.,
   28 C.I.T. 170 (2004) ...................................................................................................... 9-10, 14

Soc Trang Seafood Joint Stock Company et al. v. United States,
   No. 18-75, Op. and Order (Ct. Int’l Trade June 21, 2018). .....................................................39

Statutes

5 U.S.C. § 553(c) ...........................................................................................................................20

5 U.S.C. § 706(2)(a).......................................................................................................................17

19 U.S.C. § 2252-53 ........................................................................................................................3

19 U.S.C. § 2253(a)(2)...........................................................................................................3, 9, 27

19 U.S.C. § 2253(e)(1)...................................................................................................................38

19 U.S.C. §§ 2253(g) and 2254 (b) ................................................................................................22

19 U.S.C. §§ 2254 (a) & (b)...........................................................................................................38

Other Authorities

83 Fed. Reg. 3,541 (Jan. 25, 2018) ....................................................................................... passim

83 Fed. Reg. 6,670 (Feb. 14, 2018) ..............................................................................4, 22, 23, 38

84 Fed. Reg. 27,684 (June 13, 2019) ...............................................................................................1

84 Fed. Reg. 54,244 (Oct. 9, 2019) ..................................................................................................4

85 Fed. Reg. 4,756 (Jan. 27, 2020) ........................................................................................ passim

85 Fed. Reg. 21,497 (April 17, 2020) .................................................................................... passim

Administrative Procedure Act................................................................................................ passim

H. Rep. No. 100-576 (1988) ..........................................................................................................22

USCIT Rule 1 ................................................................................................................................41

Fed. R. Civ. P. 60(b)(5)..................................................................................................................11




                                                                      v
         Case 1:19-cv-00192-GSK Document 168              Filed 05/08/20       Page 8 of 51



                                        INTRODUCTION

         Defendants’ Motion to Dissolve the Preliminary Injunction, ECF No. 156 (“Motion” or

“Mot.”), is based on a mistaken premise: that the United States Trade Representative (“USTR”)

has “cured the sole reason for which the injunctive relief was granted” by publishing notice and

taking comment in advance of its most recent determination to again withdraw the Solar

Safeguard Bifacial Module Exclusion (“Exclusion”)1 from the section 201 safeguard measure.

Mot. at 1, 7. That is incorrect. Although USTR did seek comments,2 its decision again to

withdraw the Exclusion (the “April Notice”)3 did not address, much less redress, all of the

grounds upon which this Court issued the preliminary injunction (“PI”).

         This Court entered the PI because it found that Invenergy was likely to succeed on its

claim that the government had violated the Administrative Procedure Act (“APA”) not only

because it failed to “follow [the APA’s notice and comment] procedures” before initially

deciding to withdraw the Exclusion, but also because that decision was arbitrary and capricious

in violation of the APA’s substantive requirements. ECF No. 113 at 42-45 (“PI Op.”).

         This remains as true today as it was on the day the PI was issued. USTR’s latest

withdrawal decision is likewise arbitrary and capricious: it is explained in no more than a

conclusory fashion; it is not supported by substantial evidence; and, perhaps most notably, it fails

even to respond to, much less adequately consider, any of the comments submitted as to whether

the Exclusion should be withdrawn. Indeed, USTR failed to cite to any of the 64 sets of

comments that were submitted, 51 of which favored maintaining the Exclusion. USTR’s

withdrawal decision therefore remains arbitrary and capricious, and the PI should remain in place

1
    See 84 Fed. Reg. 27,684–85 (June 13, 2019).
2
    See 85 Fed. Reg. 4,756, 4,756 (Jan. 27, 2020) (“Withdrawal Procedures”).
3
    See 85 Fed. Reg. 21,497 (April 17, 2020).

                                                  1
         Case 1:19-cv-00192-GSK Document 168               Filed 05/08/20      Page 9 of 51



until the Court resolves that and the remainder of Plaintiffs’ claims on the merits—as the PI itself

provides. ECF No. 114 at 2 (enjoining Defendants from withdrawing the Exclusion “until entry

of final judgment as to Plaintiffs’ claims”).

         USTR’s April Notice is arbitrary and capricious because the Agency inexplicably failed

to respond to comments challenging its purported authority to withdraw the Exclusion in the first

place—despite having represented to this Court that it would consider that threshold issue during

its administrative process. See ECF No. 139 at 13-14; “[T]his is a determination that should be

made by USTR in the first instance. . . . [T]his is exactly the sort of thing, whether the agency

has authority to take a particular action that an agency should look at in the first instance, and

that certainly is something that the [January] notice envisions parties providing.” Ex. 3,

Transcript of Show Cause Hearing at 42:12-20. For this reason alone, Defendants have failed to

meet their burden of showing that a change in circumstances—the April Notice—“compel[s] the

district court to disturb its earlier finding as to likelihood of success.” Morita v. Application Art

Laboratories Co., Ltd., 889 F.2d 1028 (Table), 1989 WL 83256, at *2 (Fed. Cir. 1989).

          USTR’s April Notice is also unlawful, arbitrary, and capricious because USTR failed to

address one of the two statutory considerations the President used to justify imposing a safeguard

measure in the first place: namely, whether it would provide greater economic and social benefits

than costs.4 USTR also failed to address factors that USTR itself identified as being relevant, and

regarding which it specifically requested comments. See 85 Fed. Reg. at 4,756.

         Accordingly, the government has not cured all of the infirmities on which this Court

based its decision to issue the PI. Plaintiffs remain likely to succeed on the merits of their APA




4
    See 83 Fed. Reg. 3,541–49 (Jan. 25, 2018) (“Presidential Proclamation”).

                                                 2
      Case 1:19-cv-00192-GSK Document 168                Filed 05/08/20      Page 10 of 51



challenges to USTR’s withdrawal of the Exclusion. Defendants therefore have failed to meet

their burden of showing that dissolving the PI is appropriate.

       Furthermore, even if the Court finds that USTR’s latest decision did cure the APA-based

deficiencies of its initial withdrawal decision, the government has yet to address Plaintiffs’ claim

that USTR is without authority to withdraw the Exclusion because neither the Trade Act of 1974

nor the Presidential Proclamation delegating USTR authority to issue exclusions gives USTR the

authority to withdraw an exclusion once granted. Plaintiffs thus will likely succeed on the merits

of their challenge to USTR’s authority to withdraw the Exclusion. Therefore, in accordance with

the Court’s PI Order, the PI should remain in place “until entry of final judgment as to Plaintiffs’

claims”—all of them. ECF No. 114 at 2.

                                        BACKGROUND

I.     The President Issues the Solar Safeguard Measure under the 1974 Trade Act.

       The Trade Act of 1974, 19 U.S.C. § 2251, et seq., authorizes the President to impose

discretionary measures, known as “safeguards,” to provide relief from serious injury, or a threat

of serious injury, to a domestic industry resulting from foreign imports. 19 U.S.C. § 2252-53. In

doing so, the President must consider factors including the “short- and long-term economic and

social costs of the actions . . . relative to their short- and long-term economic and social

benefits,” as well as “the effect of the implementation of actions under this section on consumers

and on competition in domestic markets for articles.” 19 U.S.C. § 2253(a)(2).

       In January 2018, the President imposed a safeguard measure on crystalline silicon

photovoltaic (CSPV) cells, “whether or not partially or fully assembled into other products,”

including monofacial and bifacial solar panel modules. Presidential Proclamation, 83 Fed. Reg.

at 3,541. The President identified two core statutory considerations as supporting his decision to

impose the safeguard measure: the need to “facilitate efforts by the domestic industry to make a

                                                 3
      Case 1:19-cv-00192-GSK Document 168                 Filed 05/08/20     Page 11 of 51



positive adjustment to import competition,” and a determination that the measure would “provide

greater economic and social benefits than costs.” Id. at 3,542. The President stated that, if he

“determined that further action is appropriate and feasible” to serve those goals, he would

“reduce, modify, or terminate the action . . . accordingly.” Id. The President delegated the

authority to establish procedures for the “exclusion of a particular product from the safeguard

measure” to USTR (Id. at 3,541), and to grant such exclusions if “the USTR determines . . . that

a particular product should be excluded.” Id. at 3,543-44.

II.    USTR Excludes Bifacial Panels From Safeguard Measure.

       In February 2018, USTR published procedures for parties to seek exclusions from the

safeguard measure. 83 Fed. Reg. 6,670-72 (Feb. 14, 2018) (“Exclusion Procedures”). “These

procedures were silent as to the revision, reconsideration, or withdrawal of exclusions once

issued.” PI Op. at 6; id. at 9 (“The notice did not provide a method for withdrawing an exclusion

. . . .”). After more than a year of deliberation, USTR excluded:

       bifacial solar panels [both utility-grade and non-utility grade] that absorb light and
       generate electricity on each side of the panel and that consist of only bifacial solar
       cells that absorb light and generate electricity on each side of the cells.

See Exclusion, 84 Fed. Reg. at 27,685.

       Four months later, USTR reversed course and withdrew the Exclusion. See 84 Fed. Reg.

54,244 (Oct. 9, 2019) “October Notice”). In the October Notice, USTR stated it had received

“comments” and “inquiries” critical of the Exclusion, and concluded that the Exclusion “will

likely result in significant increases in imports of bifacial solar panels . . . [which] likely will

compete with domestically produced monofacial and bifacial CSPV products in the U.S.

market,” and thereby “undermine the objectives of the safeguard measure.” Id. at 54,245. USTR

failed to identify the specific information on which it based its conclusion, or to explain why it



                                                 4
       Case 1:19-cv-00192-GSK Document 168               Filed 05/08/20     Page 12 of 51



came to believe, contrary to its earlier conclusion, that the Exclusion would undermine the

safeguard measure.

       Because the import of bifacial panels is critical to Invenergy’s ability to construct large

scale solar projects, Invenergy Renewables LLC (“Invenergy”) filed a complaint and motions for

a temporary restraining order and preliminary injunction. Clearway Energy Group LLC

(“Clearway”), the Solar Energy Industry Association (“SEIA”), AES Distributed Energy Inc.

(“AES”), and EDF Renewables Inc. (“EDF”) intervened as Plaintiffs, also requesting an

injunction. The Court granted a temporary restraining order on November 7, 2020. ECF No. 68.

III.   The PI Decision.

       The Court entered a preliminary injunction on December 5, 2019. PI Op., ECF. No. 113.

The Court found Invenergy likely to succeed on the merits of its APA claims for two reasons.

First, the Court found that USTR had likely violated APA procedural requirements because it

failed to issue notice of its intention to withdraw the Exclusion and take comments thereon. Id. at

42-44. Second, the Court found that USTR’s October Notice was likely arbitrary and capricious

in violation of the APA’s substantive requirements because:

       USTR has not explained the facts on which it relied or the reasoning behind its
       decision. See FCC v. Fox, 556 U.S. at 515. Nor did USTR “display awareness that
       it is changing position and show that there are good reasons for the new policy.”

PI Op. at 45-46 (quoting Encino Motorcars v. Navarro, 136 S. Ct. 2117, 2126 (2016)).

       Having concluded that the October Notice was likely unlawful for at least those reasons,

the Court did not reach Plaintiffs’ other bases for the PI, including Invenergy’s claim that USTR

lacks authority to withdraw the Exclusion under the 1974 Trade Act (PI Op. at 32) and the

Presidential Proclamation. Doc. 113 at fn. 12 (“The court offers no view as to whether,

ultimately, with appropriate notice and comment, USTR could implement the Withdrawal

through ‘reasoned decisionmaking.’ See Motor Vehicle Mfrs., 463 U.S. at 52.”)

                                                5
       Case 1:19-cv-00192-GSK Document 168                 Filed 05/08/20   Page 13 of 51



       The Court enjoined USTR and the other Defendants from enforcing the October Notice,

entering it into effect, or modifying the Harmonized Tariff Schedule to “include or reflect”

withdrawal of the Exclusion “from the date of issuance of this order until entry of final judgment

as to Plaintiffs’ claims against Defendants in this case.” Doc. 114 at 2.

IV.    USTR Revisits its October Withdrawal of the Exclusion.

       A.      USTR announces it will reconsider withdrawing the Exclusion.

       In January of this year, USTR initiated a new process and invited comments as to

whether it should maintain, withdraw, or take other action regarding the Exclusion, 85 Fed. Reg.

4,756 (“Withdrawal Procedures”). USTR recognized, however, that the PI had to remain in place

while USTR conducted that administrative process. Id. at 4,756 (“If the U.S. Trade

Representative determines after receipt of comments pursuant to this notice that it would be

appropriate to withdraw the bifacial exclusion or take some other action . . . the U.S. Trade

Representative will request that the Court lift the injunction.”).

       The USTR solicited comment on the following topics:

       • Global and United States production and production capacity for bifacial solar
       panels prior to and following the exclusion of these products in the June 2019
       notice, along with any information on expected changes in production and
       production capacity for the remaining term of the safeguard measure (i.e., until
       February 6, 2022).
       • Projections for the production and importation into the United States of bifacial
       solar panels for the remaining term of the safeguard measure.
       • Import data and entry documentation to establish the level of bifacial solar
       panels imported into the United States prior to and following the exclusion of
       these products in the June 2019 notice.
       • Projections of demand for bifacial solar panels by companies building or
       planning to build solar facilities or otherwise to install bifacial solar panels.
       • Contracts, purchase orders, or other agreements that establish sales or other
       transactions, including those between suppliers and customers, regarding bifacial
       solar panels that have been or will be imported into the United States and such
       agreements regarding bifacial solar panels that have been or will be produced in
       the United States.

                                                  6
       Case 1:19-cv-00192-GSK Document 168                Filed 05/08/20     Page 14 of 51



        • Production cost and price differential between the manufacture and distribution
        of monofacial and bifacial solar panels.
        • Substitutability or competitiveness between monofacial and bifacial solar panels
        in the United States.
        • Domestic production and production capacity of bifacial solar cells or bifacial
        solar panels in the United States.
        • Whether the U.S. Trade Representative should modify the exclusion to
        implement a tariff-rate quota (TRQ) on the importation of bifacial solar panels
        that enter with no additional duty and, if so, the level (e.g., in megawatts) of that
        TRQ.
        • The potential impact, if any, on the domestic workforce and economy in general
        should the exclusion be withdrawn.
        • Any other information or data that interested persons consider relevant to the
        U.S. Trade Representative's evaluation.

Id. at 4,757.

        USTR allowed only 21 days for the initial submission of comments, and only 10 days for

responses to those comments. Id. Despite the brevity of the comment period, 64 sets of

comments were submitted in response to the Withdrawal Procedures, see Mot. at 4, including by

Invenergy, Clearway, SEIA, and EDF. Of those 64 comments, 51 favored maintaining the

Exclusion in whole or part.

        B.      USTR again determines that it should withdraw the Exclusion.

        On April 17, 2020, USTR published a Federal Register Notice announcing, again, its

withdrawal of the Exclusion. 85 Fed. Reg. 21,497. USTR’s explanation for its decision consisted

of a list of nine bullet-point conclusory “findings”:

        1. Global capacity to produce bifacial solar panels is likely to increase
           significantly over the next three years.

        2. As bifacial solar panel production currently is low in the United States, and
           the vast majority of bifacial solar panel capacity is foreign, allowing import of
           bifacial solar panels free of safeguard tariffs disincentivizes U.S. producers
           from converting existing monofacial production to bifacial production or
           opening new bifacial production.

        3. Imports of bifacial solar panels were rising even before the bifacial exclusion

                                                  7
       Case 1:19-cv-00192-GSK Document 168                   Filed 05/08/20   Page 15 of 51



            and continued to increase after the exclusion.

        4. Demand both globally and domestically for bifacial solar panels is likely to
           increase significantly for at least the next three years.

        5. The cost of producing bifacial solar panels is not more than 10 percent higher
           than the cost of producing monofacial panels.

        6. Bifacial solar panels and monofacial solar panels are substitutes from the
           perspective of utilities planning solar generating facilities in locations where
           both are cost competitive with conventional forms of energy.

        7. Bifacial solar panels are expected to offer a 5 to 10 percent improvement in
           energy output over a same-size monofacial panel, and removing the safeguard
           tariff will enable their sale for prices below those of monofacial panels, which
           will depress prices for monofacial panels.

        8. The proposed TRQ for bifacial solar panels would allow importation of
           massive quantities of bifacial solar panels and therefore would duplicate the
           negative effects of the bifacial exclusion.

        9. Competition from low-priced imports prevented domestic producers from
           selling significant quantities of solar panels in the utility segment during the
           ITC’s original investigation period, and low-priced imports of bifacial solar
           panels due to the exclusion are likely to have a similar effect under current
           market conditions.

Id. at 21,498-99. Immediately after its “findings,” and entirely without support, USTR stated:

            By disincentivizing domestic producers’ production of bifacial solar panels,
            interfering with their ability to increase sales of monofacial and bifacial
            products into the utility segment, and having a depressive effect on prices for
            monofacial solar panels, the bifacial exclusion is hindering the domestic
            industry’s adjustment to import competition. Therefore, the U.S. Trade
            Representative has determined that the bifacial exclusion is undermining the
            objective of the safeguard measure on solar products, does not meet the
            criteria for a legitimate exclusion, and should be withdrawn. The U.S. Trade
            Representative has found further and additionally that the findings in the ITC
            March Report support the conclusion that the bifacial exclusion is
            undermining the objectives of the safeguard measure.

Id. at 21,499. That’s it.

        The USTR did not explain the reasoning behind its conclusory “findings” or its

statements that the Exclusion is “hindering” the domestic industry. The Agency did not point to

any of the comments submitted as supporting its conclusions, much less respond to (or

                                                 8
       Case 1:19-cv-00192-GSK Document 168                 Filed 05/08/20    Page 16 of 51



acknowledge) the many comments it received opposing Withdrawal of the Exclusion that

provided information contrary to its “findings.” Nor did the Agency respond to comments

questioning whether the Agency has the authority to withdraw the Exclusion.

       Finally, in its April Notice, USTR referred to the statutory objectives of the safeguard

measure, including whether withdrawal of the Exclusion would “provide greater economic and

social benefits than costs.’’ Id. at 21,498; see also 19 U.S.C. § 2253(a)(2) (directing

consideration of “short- and long-term economic and social costs of the actions . . . relative to

their short- and long-term economic and social benefits” before imposing a safeguard measure).

But USTR failed to address whether withdrawing the Exclusion will in fact provide greater

economic and social benefits than costs, or explain the basis for any such statutorily-required

conclusion. See generally 85 Fed. Reg. at 21,497-99.

                                   STANDARD OF REVIEW

       This Court has significant discretion in determining whether it is appropriate to dissolve

its preliminary injunction. See Morita, 1989 WL 83256, at *1 (Fed. Cir. 1989) (appellate review

of denial of motion to dissolve preliminary injunction is “limited to determining . . . whether the

district court abused its discretion”); Kreepy Krauly U.S.A. Inc., v. Sta-Rite Indus. Inc., 152 F.3d

949 (Table), 1998 WL 196750, at *9-10 (Fed. Cir. 1998) (upholding denial of motion to dissolve

preliminary injunction after defendant modified infringing product because district court was not

“erroneous” in finding that product still fell within patent claim).

       The party moving to dissolve a preliminary injunction bears the burden of showing that

doing so is necessary. See Morita, 1989 WL 83256, at *1-*2 (noting that court must inquire as to

“whether the movant has shown that changed circumstances warrant discontinuation of the

preliminary relief,” and declining to dissolve injunction because the defense’s new allegations

did not “compel the district court to disturb its earlier finding as to likelihood of success”); SKF

                                                  9
       Case 1:19-cv-00192-GSK Document 168                  Filed 05/08/20      Page 17 of 51



USA Inc. v. U.S., 28 C.I.T. 170, 182 (2004) (“[I]t remains incumbent upon the Defendant to

persuade the court that the injunction is unnecessary and should be reconsidered or dissolved.”).

       The movant also “bears the burden of showing that changed circumstances . . . make the

continuation of the injunction inequitable.” AIMCOR Alabama Silicon, Inc. v. United States, 23

C.I.T. 932, 83 F. Supp. 2d 1293, 1299 (1999) (emphasis added); Ad Hoc Shrimp Trade Action

Comm. v. United States, 32 C.I.T. 666, 670 (2008) (the “change in circumstances” must “make

continuation of the original preliminary injunction inequitable”). Defendants may not use their

motion to dissolve the PI “to effectively shift the burden to the Plaintiff to reprove the factors for

preliminary injunction that have previously been proven to the court’s satisfaction.” Id. at 669.

       Finally, this Court should not grant the Defendants’ motion to dissolve the PI without

considering the other ground for injunctive relief that Invenergy raised in its PI motion, but

which the Court did not reach – i.e., that Plaintiffs are likely to succeed on the merits because

USTR lacks authority to withdraw the Exclusion. See Concilio de Salud Integral de Loiza, Inc. v.

Perez-Podomo, 551 F.3d 10, 17 (1st Cir. 2008) (The “court erred in refusing to consider and

resolve [other issues raised by plaintiff] before vacating the preliminary injunction . . . .”).




                                                  10
       Case 1:19-cv-00192-GSK Document 168                 Filed 05/08/20      Page 18 of 51



                                           ARGUMENT

I.     The April Notice is Not a Significant Change in Factual Circumstances that
       Warrants Dissolution of the Preliminary Injunction.

       The government argues that dissolution of the PI is warranted under Rule 60(b)(5)

because there has been a “significant change in factual conditions.” Mot. at 7. But the fact that

USTR published another Federal Register notice that unlawfully seeks to implement the very

same rule that has been preliminarily enjoined – withdrawal of the Exclusion – does not warrant

lifting the injunction. A Rule 60(b)(5) movant “must establish a change in circumstances . . .

from the time the injunction was issued that would make the modification necessary,” and also

“would make continuation of the original preliminary injunction inequitable.” Ad Hoc Shrimp

Trade Action Comm., 32 C.I.T. at 670. Yet Defendants do not even try to explain why it would

be inequitable were the PI to be lifted pending a decision on the merits of Plaintiffs’ claims.

Indeed, it would be profoundly inequitable for this Court to dissolve the PI simply because

USTR went through a sham proceeding to circumvent it. Defendants’ failure to address the

equities is all the more fatal given this Court’s conclusion that “[t]he balance of equities [here]

tips decidedly in favor of the Plaintiffs,” PI Op. at 53, and that “[t]he public interest at stake [is]

one process and fidelity to the law,” which most decidedly continues to apply. Id. at 55

(emphasis added). For this reason alone, Defendants’ motion should fail.

       USTR’s April Notice is also not a change in circumstances warranting dissolution of the

PI because its issuance does not begin to resolve all of Plaintiffs’ claims. So much is clear from

Concilio de Salud, 551 F.3d at 10—a case cited by Defendants (Mot. at 6)—where the First

Circuit rejected a similar argument. In Concilio de Salud, the court issued an injunction in

connection with the defendant-agency’s failure to make Medicaid “wraparound” payments to

clinics serving underserved communities. After its issuance, the agency set up an office to


                                                  11
       Case 1:19-cv-00192-GSK Document 168                 Filed 05/08/20     Page 19 of 51



calculate and disperse wraparound payments, and the district court dissolved the injunction,

reasoning that the agency had fulfilled its statutory obligations. Id. at 11. However, the First

Circuit reversed because the agency’s action had not resolved all of plaintiffs’ claims and thus

did not justify the injunction’s dissolution. Id. at 17 (“[A] live and unresolved material

controversy exists, one which has been part of the case from the start. . . . The district court erred

in refusing to consider and resolve these issues before vacating the preliminary injunction and

dismissing on grounds of mootness.”) (emphasis added).

        Lifting the PI is similarly inappropriate here, where USTR’s mere issuance of the as yet

unexamined April Notice plainly does not resolve all of Plaintiffs’ claims regarding the

withdrawal of the Exclusion. See Section II, infra. Defendants neither addressed Plaintiff’s claim

that the USTR acted without lawful authority, nor do they argue that the April Notice redresses

the Court’s finding that USTR’s withdrawal of the Exclusion (the same Exclusion USTR again

hopes to withdraw) was likely arbitrary and capricious for lack of substantial evidence, sound

reasoning, and explanation as to why USTR flip-flopped within a span of only four months.

       Dissolving the injunction simply because USTR now attempts to better support its

withdrawal decision with new “findings” also would be contrary to this Court’s precedent. In

AIMCOR Alabama Silicon, Inc., this Court rejected the government’s assertion that new “factual

findings of the ITC” made in the course of ITC’s reconsideration of a previously enjoined

determination, and the Agency’s rescission of the underlying countervailing duty order

constituted “changed circumstances” that merited the injunction’s dissolution. 23 C.I.T. 932, 83

F. Supp. 2d at 1299. The Court explained that “a party moving for dissolution must make a very

compelling demonstration, both of changed circumstances and resulting inequities for the

moving party, to justify dissolution of the injunction prior to a final decision on the merits of the



                                                 12
       Case 1:19-cv-00192-GSK Document 168                 Filed 05/08/20    Page 20 of 51



action.” Id. Accordingly, this Court found that the movant had failed to carry its burden,

characterizing the agency’s findings on reconsideration as “simply contested administrative

findings” and concluding that “[u]ntil there has been an adjudication of the validity of the

findings, proceedings, and action taken by the agencies, the court sees no basis for finding the

injunction to be inequitable, or justification for dissolving the preliminary injunction.” Id.

(emphasis in original).

       That conclusion applies even more so here, where the USTR’s new “findings” did not

result in it rescinding the challenged withdrawal, but in its affirmation. Furthermore, in

AIMCOR, the court also noted that the injunction itself stated that it would continue until a final

decision on the merits of the case, id. at 1298—again, just as the Court’s Order here. See ECF

No. 114 at 2 (enjoining withdrawal of the Exclusion “from the date of issuance of this order until

entry of final judgment as to Plaintiffs’ claims against Defendants in this case”).

       Ad Hoc Shrimp Trade Action v. U.S., 34 C.I.T. 1275, 1279-80 (2010) is to the same

effect. There, a Defendant-Intervenor moved to dissolve a preliminary injunction based on

factual developments. The movant argued that the course of the litigation showed that the anti-

dumping margin applicable to its products would not change pursuant to a remand even if the

plaintiff were to prevail on appeal. However, the Court still declined to modify its injunction to

allow Defendant-Intervenors’ entries to liquidate even though it had already entered judgment

against the plaintiff—explaining that the movant “ha[d] not carried its burden” in light of the

substantial harm that would result were the entries to be liquidated, which could not be reversed

if the Plaintiffs were to eventually prevail. Id. at 1279, 1281-82.

       Lifting the PI here would be even more inappropriate here given that the Court has yet to

address the merits of Plaintiffs’ claims and issue a final decision as to the lawfulness of USTR’s



                                                 13
       Case 1:19-cv-00192-GSK Document 168                Filed 05/08/20     Page 21 of 51



withdrawal of the exclusion. Simply put, the mere fact that USTR chose (without requesting a

remand) to reconsider and better support its initial withdrawal decision does not constitute the

type of changed factual circumstances that merits the PI’s dissolution before final resolution of

Plaintiffs’ claims.

        Indeed, in SKF USA Inc., this Court counseled against terminating a preliminary

injunction before a final resolution of the case on the merits, which would have required

Plaintiffs to file twice for the same preliminary relief. According to this Court:

        [T]he interests of judicial economy weigh against requiring the issuance of a
        second injunction predicated on the same grounds as the first, a challenge to
        Commerce’s review determination. No meritorious reason has been put forth by
        the Government for judicial creation of an additional, procedural burden. To
        preserve the status quo, the preliminary injunction issued by this court will
        continue as long as it is necessary to preserve the parties’ rights.

28 C.I.T. at 187. Here, the PI remains every bit as “necessary to preserve the parties’ rights”

pending resolution of Plaintiffs’ claims as was the case when the PI first was issued. And “the

interest of judicial economy” similarly “weigh[s] against requiring the issuance of a second

injunction predicated on the same ground as the first.” Id. Thus, it would be both inequitable and

inefficient to require Plaintiffs to file for a new preliminary injunction to protect them from what

for all intents and purposes is the very same agency determination.

        Defendants cite one case, DUSA Pharm., Inc. v. River’s Edge Pharm., LLC, No. 06-

1843SRC, 2007 WL 748448, at *2 (D.N.J. Mar. 7, 2007), as supporting dissolution of the

injunction. Mot. at 7. But DUSA is inapposite because, there, the court reassessed its view of the

plaintiff’s likelihood of success on the merits of its patent infringement action after the Patent

and Trademark Office (“PTO”) found that the subject patent was invalid. Plaintiff did not

challenge the agency’s decision; rather, it sought to enforce the invalid patent against a third-

party. Obviously, and just as unremarkably for the Court’s purposes here, the PTO’s finding that


                                                 14
      Case 1:19-cv-00192-GSK Document 168                Filed 05/08/20     Page 22 of 51



the patent was invalid went to the likelihood that plaintiff would succeed in its infringement

claim. Here, in contrast, Plaintiffs challenge the Agency’s own action—withdrawal of the

Exclusion—and the April Notice simply reaffirms that decision, leaving intact Plaintiffs’ claims

that the withdrawal of the Exclusion was arbitrary, capricious, and unlawful.

       In sum, the April Notice is not a significant change in factual circumstances that warrants

dissolution of the PI as a matter of equity or for any other reason. USTR’s April Notice seeks to

implement the same agency action as did its October Notice: complete withdrawal of the

Exclusion. There is no change in the scope of the challenged action and, as more fully discussed

below, little change in the substance; USTR has simply added a list of conclusory and

unsupported “findings.” Thus, because the April Notice suffers from virtually all, if not entirely

all, of the same fundamental legal flaws as did the October Notice, the later notice does not

“cure” the defects in USTR’s withdrawal of the Exclusion as USTR claims (Mot. at 7). To the

contrary, Plaintiffs’ claims that USTR’s withdrawal action not only violates the APA’s

substantive requirements, but also constitutes an unlawful exercise of the agency’s authority

remain live and likely to succeed on their merits once heard.

II.    Plaintiffs Remain Likely to Succeed On Their Claims

       Defendants’ motion to dissolve the PI is based solely on their claim that Plaintiffs are no

longer likely to succeed on the merits of their suit because USTR has now fulfilled APA notice-

and-comment requirements. Mot. at 7 (“The Determination has cured the sole basis – failure to

comply with the notice and comment provisions of the APA – for the Court’s finding that

plaintiffs were likely to succeed in their challenge . . . .”). But this Court issued its PI on two

grounds: (1) USTR’s failure to conduct APA-compliant notice-and-comment procedures and (2)

its failure to base its withdrawal decision on well-reasoned arguments based on substantial



                                                15
      Case 1:19-cv-00192-GSK Document 168                Filed 05/08/20     Page 23 of 51



evidence in satisfaction of the APA’s substantive requirement that agency action not be arbitrary,

capricious, and unlawful.

       Defendants’ failure to address or even acknowledge the second basis for the Court’s

injunction alone requires the Court to deny the pending motion. Regardless, the April Notice

remains an arbitrary, capricious, and unlawful action because USTR has yet to adequately

explain either the basis for its withdrawal decision or the basis for its about-face as to the

Exclusion’s merits. Thus, Plaintiffs remain likely to succeed on the merits of their claims, and

the PI should be maintained pending their final adjudication.5

       A.      Defendants failed to address whether the April Notice is arbitrary and
               capricious.

       Defendants must show that dissolving the PI is appropriate. See AIMCOR, 83 F. Supp. 2d

at 1299 (“a party moving for modification bears the burden of showing that changed

circumstances, legal or factual, make the continuation of the injunction inequitable”). Because

Defendants failed to address the second basis for the PI, and did not demonstrate that that

USTR’s withdrawal is no longer arbitrary and capricious, they have not met their burden to

dissolve the PI. See PODS v. Porta-Stor Inc., 177 Fed Appx. 73, 75 (Fed. Cir. 2006) (affirming

lower court’s refusal to dissolve preliminary injunction where movant argued only that one of

two patent infringement claims was no longer likely to succeed). Their motion should be denied

on this ground alone. But even if Defendants had tried to argue that USTR’s April withdrawal is

well-reasoned and not arbitrary and capricious, their argument would have been baseless.




5
  As the Court is aware, Plaintiffs have moved for leave to supplement their Complaints to
expressly incorporate the April Notice into the APA and Trade Act claims.

                                                16
      Case 1:19-cv-00192-GSK Document 168                Filed 05/08/20     Page 24 of 51



       B.      USTR’s withdrawal remains arbitrary and capricious because USTR failed
               to explain and support its “findings” and conclusions.

       As was true of its first effort, see PI Op. at 45-46 & n. 12, USTR’s April Notice fails to

meet the APA’s standard for reasoned decision making, and therefore Plaintiffs are again likely

to succeed in demonstrating that USTR’s withdrawal action remains arbitrary and capricious.

       The APA requires the court to “hold unlawful and set aside agency action, findings, and

conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.” 5 U.S.C. § 706(2)(a). To survive review under this standard, “the agency

must examine the relevant data and articulate a satisfactory explanation for its action including a

‘rational connection between the facts found and the choice made.’” Motor Veh. Ass’n of U.S.,

Inc. v. State Farm Mut. Auto. Ins Co., 463 U.S. 29, 43 (1983) (internal quotation omitted). An

agency decision “cannot be viewed as reasoned decision-making” if the agency “nowhere

explains how it was able to make this finding[,] does not so much as hint at [relevant] data[,] and

does [not] explain” the basis for its decision. Allied-Signal, Inc. v. U.S. Nuclear Reg. Commn.,

988 F.2d 146, 150 (D.C. Cir. 1993).

       Here, although USTR purports to have supported its decision with a list of nine

“findings,” and a bald assertion that the Exclusion is “hindering” the domestic industry from

participating in the growing market for utility-grade solar panels, those statements are entirely

conclusory. See A.L. Pharma, Inc. v. Shalala, 62 F.3d 1484, 1492 (D.C. Cir. 1995) (agency’s

“conclusory response” was not “sufficient to enable [the court] to reach the independent

conclusion that its decision was the ‘product of reasoned decision making’”) (quoting State

Farm, 463 U.S. at 52). USTR put forth neither the factual nor analytic basis for any of those

findings, much less “substantial” record evidence to support them—whether finding by finding,

or in the aggregate. USTR does not say whether its “findings” are based on specific information


                                                17
      Case 1:19-cv-00192-GSK Document 168                Filed 05/08/20      Page 25 of 51



submitted by commenters, how it arrived at its decision, or why it acted reasonably in deciding to

overturn the Exclusion. It thereby failed to “articulate a satisfactory explanation for its action.”

Motor Veh. Ass’n, 463 U.S. at 43.

       The D.C. Circuit found a similarly conclusory and unsupported agency decision to be

arbitrary and capricious in A.L. Pharma, Inc., finding that “[t]he FDA ha[d] made no attempt to

‘cogently explain’” its conclusion that the animal drug at issue was biologically equivalent to

another drug approved by the FDA. 62 F.3d at 1492. The same is true here. No amount of

deference to USTR’s findings can overcome the fact that its decision does not provide enough

information for the Court (and the public) to understand the bases for those findings, and to

determine whether they are backed by substantial evidence and are the product of reasoned

decision-making.

       USTR cites only one document as support for its conclusion that the Exclusion

undermines the objectives of the safeguard measure: “the ITC March Report.” 85 Fed. Reg. at

21,499. But the ITC March Report addresses whether the TRQ on solar cells—not assembled

modules—should be increased. Thus, it is irrelevant to the Exclusion on solar modules, and in

any event does not support USTR’s withdrawal decision. Furthermore, commenters on the

January Withdrawal Procedures could not address that Report given that it was published after

the comment period closed. It was therefore arbitrary and capricious for USTR to rely on the ITC

March Report as a basis for the withdrawal when that report was not publicly available for

comment. Chamber of Commerce of U.S. v. S.E.C., 443 F.3d 890, 900–01 (D.C. Cir. 2006)

(“[T]he most critical factual material that is used to support the agency's position” must be

“made public” and “subjected to informed comment . . . These considerations are no less

relevant when an agency on remand considers whether to modify a rule pending on appeal.”)



                                                18
       Case 1:19-cv-00192-GSK Document 168                Filed 05/08/20     Page 26 of 51



(quotation and citations omitted). If USTR now wishes to rely on that new information to support

the withdrawal of the Exclusion, it should re-open the comment period so that Plaintiffs can

address it.

        USTR also asserted that the bifacial Exclusion “does not meet the criteria for a legitimate

exclusion, and should be withdrawn.” 85 Fed. Reg. at 21,499. But nowhere does USTR state

exactly what the “criteria for a legitimate exclusion are,” notwithstanding the Supreme Court’s

often repeated admonition that “the orderly functioning of the process of review requires that the

grounds upon which the . . . agency acted be clearly disclosed and adequately sustained.” SEC v.

Chenery Corp., 318 U.S. 80, 94 (1943).

        As the Federal Circuit has explained, “[f]or judicial review to be meaningfully achieved”

under the APA, the agency “must present a full and reasoned explanation of its decision,” by

“set[ting] forth its findings and the grounds thereof, as supported by the agency record . . . . This

standard requires that the agency not only have reached a sound decision, but have articulated

the reasons for that decision.” In re Sang Su Lee, 277 F.3d 1338, 1342 (Fed. Cir. 2002)

(emphasis added). Hence, in San Su Lee, the Federal Circuit overturned the agency’s decision to

reject plaintiff’s patent application for lack of specificity, noting that the agency’s “[c]onclusory

statements . . . [did] not fulfill the agency's obligation.” Id. at 1344. The same applies here. Even

if USTR’s withdrawal decision were superficially sound (which it is not), the April Notice fails

to adequately support that decision because, rather than articulate its reasons, USTR instead

offers only a series of “conclusory statements.” Id.

        C.     The April Notice is arbitrary and capricious because USTR failed to respond
               to significant, specific, and demonstrably relevant comments.

        In order for an agency’s decision to survive attack under the APA’s arbitrary and

capricious standard, the agency must provide its specific reasoning in support of its conclusions


                                                 19
       Case 1:19-cv-00192-GSK Document 168               Filed 05/08/20     Page 27 of 51



and findings, together with showing a logical nexus between each of those conclusions and

findings and the evidence purportedly in their support. Additionally, and particularly critical as

to USTR’s withdrawal decision, the agency is required to respond (with more than lip service) to

any significant comments raised by showing how the record evidence does or does not support

those comments,6 especially when the comments reflect competing policy interests. See PI Op. at

fn. 13. Agency action must be overturned where the agency did not “engage the arguments raised

before it.” NorAm, 148 F.3d at 1165 (quoting K N Energy, Inc. v. FERC, 968 F.2d 1295, 1303

(D.C. Cir. 1992). Indeed, it is hornbook law that “an agency must ‘demonstrate the rationality of

its decision-making process by responding to those comments that are relevant and

significant.’” Cement Kiln Recycling Coalition v. E.P.A., 493 F.3d 207, 225 (D.C. Cir. 2007)

(emphasis added) (quoting Grand Canyon Air Tour Coal. v. FAA, 154 F.3d 455, 468 (D.C. Cir.

1998)); see also Carlson v. Postal Reg. Commn., 938 F.3d 337, 344 (D.C. Cir. 2019)

(“An agency also violates [the APA] standard if it fails to respond to significant points and

consider all relevant factors raised by the public comments.” (internal quotations omitted)).

        The Federal Circuit has explained that “the agency’s need to respond, in a reasoned

manner, to any comments received by the agency that raise significant issues with respect to a

proposed rule” is “inextricably intertwined with the basis and purpose requirement of 5 U.S.C. §

553(c).” Disabled Am. Veterans v. Gober, 234 F.3d 682, 692 (Fed. Cir. 2000); see also Del.

Dep’t of Nat. Res. and Envt’l Control v. EPA, 785 F.3d 1, 13-15 (D.C. Cir. 2015), as amended

(July 21, 2015) (“EPA cannot get away so easily from its obligations under the APA to respond

to ‘relevant and significant’ comments.” (internal quotation omitted)). While “an agency need

not ‘discuss every item of fact or opinion included in the submissions made to it,’” it “must


6
    NorAm Gas Transmission Co. v. FERC, 148 F.3d 1158, 1165 (D.C. Cir. 1998).

                                                20
      Case 1:19-cv-00192-GSK Document 168                Filed 05/08/20     Page 28 of 51



respond sufficiently to enable us to see what major issues of policy were ventilated . . . and why

the agency reacted to them as it did.” Del. Dep’t of Nat. Res., 785 F.3d at 15 (internal quotations

omitted). The agency’s conclusions also must be grounded in the data before it. “If an agency

fails to examine the relevant data . . . it has failed to comply with the APA.” Dist. Hosp.

Partners, L.P. v. Burwell, 786 F.3d 46, 56-57 (D.C. Cir. 2015). Defendants acknowledge that

there were 64 sets of comments, and “thousands of pages of evidence” (Mot. at 1-2), submitted

during the recent administrative process—including the comments in support of maintaining the

Exclusion filed by Invenergy, Clearway, SEIA, and EDF and others. Yet, USTR did not so much

as identify a single one of these comments, much less respond to any of them. Instead, a simple

review of the 2.5 page April Notice demonstrates that USTR’s “findings” are as conclusory and

lacking in support as those in the October Notice. This is yet another flaw that, standing alone,

renders the withdrawal decision arbitrary and capricious.7

               1.     USTR failed to respond to comments that it lacks the legal authority
                      to withdraw the Exclusion.

       In their comments, Invenergy, Clearway, and EDF asserted that any withdrawal of the

Exclusion by USTR would be unlawful because USTR has no authority under the President’s

Proclamation or the 1974 Trade Act to withdraw the Exclusion once granted.8 Although these

comments squarely raise this issue, and despite Defendants’ representation to this Court that they

would address this issue, the April Notice is silent as to the source of USTR’s claimed authority.




7
 See SEIA and EDF’s briefs in opposition to the Motion, summarizing additional comments
submitted but ignored by USTR.
8
 See Ex. 1, Invenergy BC Comments, dated 2.17.2020, at 14-16; Ex. 2, Clearway BC Responsive
Comments, dated 2.27.2020, at 22-24; see also EDF’s Response to Motion at Ex. A.



                                                21
       Case 1:19-cv-00192-GSK Document 168                Filed 05/08/20   Page 29 of 51



        Invenergy and Clearway’s comments asserted that agencies have only such authority as

has been delegated to them. See Merck Sharp & Dohme Corp., v. Albrecht, 139 S. Ct. 1668,

1679 (2019) (“[A]n agency literally has no power to act . . . unless and until Congress confers

power upon it.”) (quoting New York v. FERC, 535 U.S. 1, 18, (2002)). Where that delegation

(whether by Congress or the President) is narrow, the agency must hew to its bounds. See id.

(“[W]hatever the means the [agency] uses to exercise its authority, those means must lie within

the scope of the authority . . . lawfully delegated.”).

        Here, the Presidential Proclamation authorized USTR to adopt “procedures for requests

for exclusion of a particular product” from the safeguard measures. Presidential Proclamation at

¶15(4) (emphasis added), and to take specified actions “to exclude such particular product from

the safeguard measure,” but said nothing about withdrawing an exclusion once granted. Nor was

USTR delegated the authority to define procedures for withdrawing an exclusion. Instead, USTR

took it upon itself to issue Withdrawal Procedures. As this Court noted in its PI opinion, USTR’s

Exclusion Procedures “did not provide a method for withdrawing an exclusion during the four-

year safeguard period,” PI Op. at 9; nor did those Procedures “provide for a method for or

otherwise indicate that the exclusions could be withdrawn during the safeguard period.” Id. at 10

(citing Exclusion at 27,684-85).

        Invenergy and Clearway also commented that because USTR’s written procedures only

authorized it to remove safeguard tariffs, USTR may not now reinstate those tariffs. Nor does

anything in the plain language of the Exclusion Procedures authorize or contemplate a tariff’s

reinstatement once removed. Invenergy and Clearway further commented that the withdrawal of

the Exclusion violates statutory limits and procedures governing the “administration” of or

“modification” to the safeguard actions, see 19 U.S.C. §§ 2253(g) and 2254 (b), and even



                                                  22
         Case 1:19-cv-00192-GSK Document 168              Filed 05/08/20     Page 30 of 51



provided USTR with the legislative history confirming that safeguard measures may only be

reduced—not increased—once imposed. See, e.g., H. Rep. No. 100-576 at 687 (1988) (Conf.

Rep.) (noting that “modify” in this context means “not increased”).

         Plaintiff-Intervenor EDF similarly commented on the USTR’s lack of authority here –

under the statute, the Presidential Proclamation, and the Agency’s own regulatory procedures.9

         In sum, and in dereliction of its obligation under the APA,10 USTR’s April Notice fails to

mention, much less meaningfully address, Invenergy’s, Clearway’s or EDF’s comments that

USTR’s withdrawal of the Exclusion was unauthorized and therefore unlawful. See La. Fed.

Land Bank Ass’n, FLCA v. Farm Credit Admin., 336 F.3d 1075, 1080–81 (D.C. Cir. 2003)

(holding that the agency was required to respond to a comment which argued that the agency

“does not have the statutory authority to implement [the proposed rule]”).11

         In addition to failing to satisfy the APA’s requirement that it respond to comments that it

lacked authority to withdraw the Exclusion, USTR also failed to satisfy the APA’s requirement

to set forth its legal “basis” for its April Notice. See Disabled Am. Veterans, 234 F.3d at 692. As

the Federal Circuit explained in Disabled Am. Veterans, “the purpose of requiring a statement of

the basis and purpose is to enable courts, which have the duty to exercise review, to be aware of

the legal and factual framework underlying the agency's actions.” Id. (internal quotation

omitted). Here, USTR failed to provide either the “legal framework” underlying its April Notice,

or to explain its apparent belief that it was statutorily authorized to withdraw the Exclusion.



9
    See EDF’s Response to Motion, Ex. A, 2.
10
     See Action on Smoking & Health v. C.A.B., 699 F.2d 1209, 1216 (D.C. Cir. 1983).
11
 See also Altera Corp. & Subs. v. Commissioner of IRS, 926 F.3d 1061, 1082 (9th Cir. 2019),
petition for cert. filed, Feb. 13, 2020 (No. 19-1009) (agency was required to respond to
comments asserting that a proposed rule was inconsistent with the underlying statute’s purpose).

                                                 23
       Case 1:19-cv-00192-GSK Document 168                  Filed 05/08/20      Page 31 of 51



        USTR’s failure is problematic given that Defendants represented to this Court during the

hearing on the Motion to Show Cause that USTR would consider the “authority” issue during its

withdrawal process, and argued that the Court should allow it to proceed with such a process

precisely so that it could address the issue as to its authority in the first instance.

        Mr. Tosini: “[T]his is a determination that should be made by USTR in the first
        instance. . . . [T]his is exactly the sort of thing, whether the agency has authority
        to take a particular action that an agency should look at in the first instance, and
        that certainly is something that the [January] notice envisions parties providing.”
        (Ex. 3, Tr. of Show Cause Hearing at 42:12-20).

        “[T]he [January] notice itself does not resolve [ ] USTR's analyses of any
        comments regarding authority to undertake this action. . . . When USTR does
        issue a final decision, it will resolve that question one way or the other.” (Id. at
        44:5-11) (emphasis added).

        Similarly, Defendants asserted in their Motion to Vacate and Dismiss that the Court

should not reach the merits of the authority issue in this case because “USTR should address any

such issue regarding its authority to reconsider in the first instance. . . .[T]he determination

whether the statute allows reconsideration of an exclusion is vested with USTR in the first

instance. The public is free to raise any arguments regarding this issue with USTR pursuant to

the invitation for comments.” ECF. No. 139 at 13-14.

        By failing to identify the source of its claimed legal authority to withdraw the Exclusion,

USTR failed to fulfill its APA obligation to respond to significant comments, and its repeated

commitment to this Court to do so. Plaintiffs are thus likely to succeed on their claim that

USTR’s withdrawal remains arbitrary and capricious because USTR entirely failed to address the

critical issue of whether it even has authority to take a withdrawal action and explain why it

believes it has such authority, thereby again rendering its action arbitrary and capricious.




                                                   24
       Case 1:19-cv-00192-GSK Document 168               Filed 05/08/20     Page 32 of 51



               2.     USTR failed to respond to detailed comments as to why monofacial
                      and bifacial panels are not interchangeable.

       USTR solicited comments on the substitutability or competitiveness between monofacial

and bifacial solar panels in the United States. 85 Fed. Reg. at 4,757. Invenergy and Clearway,

among others, submitted comments as to the multiple reasons why monofacial modules are not

an adequate substitute for bifacial modules—none of which USTR addressed.

       Invenergy explained that unlike monofacial solar modules, whose cells produce power

 only from one side, bifacial solar modules produce power from both, which increases total

 energy production by approximately 5-10%. Ex. 1 at 10.12 Thus, using bifacial modules permits

 solar developers to maximize their facilities’ energy production in less useable land area than if

 they used the same amount of monofacial modules. Id. Invenergy submitted un-rebutted

 evidence that because of the difference in energy output, it “cannot simply replace planned

 bifacial modules with monofacial modules on large scale projects where offtake contracts have

 been entered into without significant changes to the project design, including the necessary

 acquisition of additional land, which in many cases may not be feasible.” Id. Invenergy also

 submitted data to demonstrate that, because less bifacial panels are needed than monofacial

 panels to conduct the same electricity, using bifacial panels on large solar developments

 translates into significant project cost savings in the form of fewer expenses on cables, racking,

 and labor, thus making solar energy more competitive with alternative sources. Id. at 11, fn. 38.

 Bifacial modules also provide additional protection from the elements and better degradation


12
   While Invenergy’s and Clearway’s comments are attached in full, we have not included their
voluminous supporting attachments. The full public submissions can be viewed at:
https://www.regulations.gov/document?D=USTR-2020-0001-0017 (Invenergy initial public
submission), https://www.regulations.gov/document?D=USTR-2020-0001-0054 (Invenergy
reply submission), and https://www.regulations.gov/document?D=USTR-2020-0001-0058
(Clearway submission).

                                                25
         Case 1:19-cv-00192-GSK Document 168               Filed 05/08/20     Page 33 of 51



 warranties, which owners can monetize through improved energy production. Id. at 11, fn. 39.

 Invenergy’s comments concluded by stating, “simply put, monofacial modules are not an

 adequate substitute for bifacial ones.”      Id. at 11. USTR failed to respond to Invenergy’s

 comments or the data it submitted in support of its conclusion.

          Clearway’s comments likewise showed there are “certain benefits that only bifacial

 modules can provide in the utility sector, thus rendering monofacial modules inadequate as

 substitutes,” and why redesigning a project to use monofacial modules might critically affect

 that project’s viability:

          Bifacial modules increase total energy production at a minimum 4-9% over the
          equivalent monofacial modules, which is a significant increase. This allows
          developers to maximize energy production in the useable land area that has been
          obtained. As such, on large scale projects designed for bifacial modules, where
          offtake contracts have already been entered into, a redesign in order to use
          monofacial modules would require significant changes to the project design,
          which could affect the project’s viability. See Ex. 2, Clearway’s Comments at 15.

          USTR also received comments relevant to this solicited factor from LONGi, a major

manufacture of both monofacial and bifacial panels. LONGi explained that the “technical and

physical differences between bifacial and monofacial panels limit the substitutability between the

two types of panels.”13 Scott Kosloski of Carlson Electrics also submitted comments in favor of

maintaining the Exclusion based on the unique characteristics of bifacial modules.14

          [I]n states where it snows, [bifacial modules] offer higher production in the winter
          due to their ability to shed snow. . . . As this is unique benefit offered by bi-
          facial solar modules that specifically helps solar energy production in states
          where it snows, exacting a tariff against bi-facial is punishing US consumers &
          businesses who benefit the most from these modules. Id. (emphasis added).


13
 See LONGi Initial Comments, 2.17.2020 at 8 (attached to SEIA’s Response to Defendants’
Motion to Dissolve the PI), https://www.regulations.gov/document?D=USTR-2020-0001-0007
14
     See Ex. 4, Carlson Electrics Comments, 2.25.2020 at 1.



                                                  26
      Case 1:19-cv-00192-GSK Document 168                Filed 05/08/20     Page 34 of 51



       In short, despite specifically requesting comments on this issue, USTR did not address or

even mention any of the comments that were submitted as to why monofacial modules are not an

adequate substitute for bifacial modules, particularly with respect to utility solar development.

Ex. 1 at 11. USTR provided no support for its contrary conclusion that “bifacial solar panels and

monofacial solar panels are substitutes from the perspective of utilities planning solar generating

facilities in locations where both are cost competitive with conventional forms of energy.” See

85 Fed. Reg. at 21,498. USTR thus violated the APA as it “fail[ed] to respond to significant

points and consider all relevant factors raised by the public comments.” See Carlson, 938 F.3d at

344; Disabled Am. Veterans, 234 F.3d at 692.

               3.     USTR failed to respond to comments regarding the negative impact
                      the withdrawal of the Exclusion has on the domestic workforce and
                      economy in general.

       In its Withdrawal Procedures, USTR solicited comments as to the potential negative

impact on the domestic workforce and economy should the Exclusion be withdrawn. USTR

presumably requested this information to help determine whether the social and economic

benefits of withdrawing the Exclusion outweighed the costs, as statutorily required. See 19

U.S.C. § 2253(a)(2) (directing consideration of “short- and long-term economic and social costs

of the actions . . . relative to their short- and long-term economic and social benefits” before

imposing a safeguard measure). Despite receiving detailed submissions related to this factor,

USTR failed to include one reference to the impact of withdrawing the Exclusion on the

domestic workforce or economy.15



15
  USTR failed to reference comments from 29 different chambers of commerce, construction
companies, and consultants in support of the Exclusion based on the increased tax revenue,
economic opportunity and construction jobs the solar projects bring to their communities. See,
e.g., https://www.regulations.gov/document?D=USTR-2020-0001-0031.


                                                27
           Case 1:19-cv-00192-GSK Document 168                   Filed 05/08/20     Page 35 of 51



           Invenergy and Clearway’s comments on this issue were significant and numerous (see

Ex. 1 at 12-14; Ex. 2 at 19); a few of which are included below:

                     At a time when the solar industry is providing significant job growth, economic
                      development opportunities and a new tax base for rural America, withdrawal of
                      the exclusion will undoubtedly depress these gains. Renewable energy jobs are
                      the new growth engine for rural Americans, providing farmers with a much
                      needed source of stable supplemental income in the face of persistently unstable
                      crop prices, uncertainty resulting from changing tariff policies and foreign
                      competition. Ex. 1 at 12.

                     For example, farmers renting part of their land to Invenergy for its Badger Hollow
                      Solar Farm report that by doing so they can earn “more than two times” what they
                      “can receive for cash rent for crop production.” 16The Badger Hollow Solar Farm
                      is projected to power 77,100 homes annually and remove 370,000 tons of carbon,
                      all while providing $59 million in landowner payments and $34 million in local
                      taxes.17

                     Invenergy’s Yum Yum Solar Farm in Fayette County will result in $40 million in
                      investment for the local community, create approximately 500 construction jobs,
                      and provide nearly $4.5 million in property tax payments, in addition to numerous
                      other community benefits.18

                     Each one of Invenergy’s solar projects creates hundreds of jobs.19 Every 100-200
                      megawatt (“MW”) solar farm requires approximately 350-400 outside
                      contractors], on average. For example, Invenergy recently completed a 96 MW
                      project (Wilkenson) that employed 340 contractors, and a 225 MW project
                      (Southern Oak), which employed 420 contractors.20 In other words, each MW
                      developed creates two to three jobs.21 If these projects are not built, those jobs are
                      not created, which has a ripple effect in each community and on the economy as
                      the workers live and work in a community that otherwise would not have influx of
                      money into the economy. Id. at 13.

                     U.S. tariffs on imports of CSPV products have slowed the ability of solar energy
                      to reach grid parity with other energy products.22 The Section 201 safeguard tariff
16
     Id.
17
     Id. at fn. 43.
18
     Id. at 14, fn. 49.
19
     Id. at 13.
20
     Id. at fn. 44.
21
     Id. at 14, fn. 47 (citing National Solar Jobs Census 2018 at 5).
22
     Ex. 2, Clearway’s Responsive Comments at 19.

                                                       28
          Case 1:19-cv-00192-GSK Document 168              Filed 05/08/20     Page 36 of 51



                   caused a slowdown in solar development projects in 2018 and 2019. Clearway
                   and other developers found it challenging to procure domestically manufactured
                   modules for our utility-scale development projects. Those continued tariffs and
                   possible withdrawal of the Exclusion will cause development to slow-down over
                   the next few years.

                  Based on [Clearway’s] portfolio, for a utility-scale solar project, each megawatt
                   of solar brings with it two full-time equivalent (FTE) jobs, primarily in
                   construction; for distributed solar, the number is higher. Simply put, reduced
                   deployment means lost jobs.23 Reduced deployment impacts American companies
                   and workers.

          Both Invenergy and Clearway concluded their comments by stating that “withdrawing the

exclusion will cause significant harm to the environment, U.S. developers … and all the many

people and companies whose livelihoods are so connected to solar power development.” Ex. 1 at

16; Ex. 2 at 24. They stated that the solar industry is creating hundreds of thousands of jobs and

injecting billions of dollars into the U.S. economy. Id. At a time when the solar industry is

providing significant job growth, economic development opportunities, and a new tax base for

rural America, withdrawal of the exclusion will undoubtedly depress these gains. Id.

          There is no dispute that USTR failed to respond to any of these “significant” comments

and the substantial evidence offered in their support, given that the April Notice fails to mention

anything about the potential harm to the domestic workforce or the economy in general were the

Exclusion withdrawn. See Disabled Am. Veterans, 234 F.3d at 692 (agency must “respond, in a

reasoned manner, to any comments received by the agency that raise significant issues with

respect to a proposed rule”). This failure renders its April Notice arbitrary and capricious. Id.

                   4.     USTR failed to address multiple comments showing that Utility-
                          Grade Modules are not commercially available in the United States.

          USTR solicited comments on the global and domestic capacity for manufacturing bifacial

CSPV modules. Withdrawal Procedures at 4,757. Invenergy and Clearway, among many others,

23
     Id. at 19, fn 74.

                                                  29
       Case 1:19-cv-00192-GSK Document 168               Filed 05/08/20     Page 37 of 51



submitted detailed comments indicating that the domestic industry does not manufacture utility

grade CSPV modules of any type—bifacial or monofacial—in sufficient quantities for the utility-

scale segment of the market. Ex. 1 at 3-5; Ex. 2 at 3-7; Ex. 5, Invenergy’s Public Response to

Comments, dated 2.27.2020, at 1-6. Because of that market reality, Invenergy and Clearway

submitted comments in support of a narrowed exclusion from the safeguard measure on solar

products, limited to 1,500 volt, 72-cell crystalline silicon photovoltaic (“CSPV”) bifacial solar

modules (“Utility-Grade Bifacial Modules”).24 Invenergy and Clearway commented that

narrowing the current bifacial exclusion to cover only Utility-Grade Bifacial Modules would

alleviate each of USTR’s stated concerns in the Withdrawal Procedures, as the narrowed

exclusion would: (1) not undermine the objectives of the safeguard measure; (2) clarify the

precise definition of bifacial solar modules excluded from the tariffs; and (3) better conform the

exclusion in the June 2019 notice to the narrower category of products described in the exclusion

requests in March of 2018. Ex. 1 at 1; Ex. 2 at 1.

       Plaintiffs argued that this narrowed exclusion from Section 201 tariffs is appropriate

where, as here, Utility-Grade Bifacial Modules are not domestically available. In support of the

narrowed Exclusion, Invenergy and Clearway, advised USTR that the domestic suppliers’

comments confirm that Utility-Grade Bifacial Modules are not produced domestically. Ex. 2 at

4-5; Ex. 5 at 1-3. Invenergy and Clearway noted that the Defendant-Intervenors were unable to

identify any domestic supplier that produces Utility-Grade Bifacial Modules. Ex. 5 at 1; Ex. 2 at

4. Defendant-Intervenors Hanwha and Auxin Solar identified Auxin Solar as the “one

manufacturer of bifacial panels in the United States,” Ex. 5 at 1, fn 5-7, yet they did not suggest

that Auxin Solar’s bifacial modules are 1,500 volt compatible, which are required for use in the

24
  Because Invenergy and Clearway maintain that USTR lacked authority to withdraw the
Exclusion, they submitted their proposals subject to and without waiver of this claim.

                                                30
         Case 1:19-cv-00192-GSK Document 168               Filed 05/08/20    Page 38 of 51



utility sector. Id.

          Invenergy and Clearway submitted evidence that very little domestic module production

is directed at the utility sector. The evidence showed that, in March 2018 (a year after the

safeguard measures was in place), Hanwha Q-Cells Korean Corporation submitted an exclusion

request for utility grade modules, arguing that “[u]tility-scale electricity providers have no viable

domestic source of modules to meet their demand given the U.S. domestic industry’s (1) focus

on the residential and commercial segments of the U.S. solar market and (2) inability to produce

utility scale modules in sufficient quantities.”25

          Hanwha’s 2018 description of the utility-scale domestic market remains true today. See

Ex. 2 at 7, Ex. 5 at 4-5. The domestic suppliers’ own comments established that the domestic

industry is still primarily focused on residential and commercial applications, not utility-scale

applications. 26 Even accounting for Hanwha and other companies entering the market, Invenergy

and Clearway established that domestic suppliers would only be able to meet, at most,

approximately 15% of total 2020 domestic utility-scale demand.27 That best-case scenario would

occur only if they dedicated all of their manufacturing capacity to developing utility-grade

panels, which they have not indicated they intend or could do even if they wanted. Id. Despite

the 201 tariffs having been in place for over the past two years, and despite the growing demand

for utility-scale modules, the domestic manufacturers have yet to increase production in a

meaningful way. Id.


25
   Ex. 5 at 4, fn. 24, citing Hanwha Q CELLS Korea Corporation’s Comments Regarding
Requests for Product Exclusions from the Solar Products Safeguard Measure, (Mar. 16, 2018),
attached to comments at Ex. 31, 3-4.
26
     Ex. 5 at 4-6 (citing domestic suppliers’ comments).
27
   Ex. 5 at 6; Ex. 2 at 9; see also SEIA Comments at 12-13 (attached as Ex. A to SEIA Response
to Mot.) at 12-13.

                                                     31
       Case 1:19-cv-00192-GSK Document 168                Filed 05/08/20      Page 39 of 51



       There was no evidence cited in support of USTR’s conclusion that the Exclusion

“disincentiviz[ed] domestic producers’ production of bifacial solar panels, [or] interfere[ed] with

their ability to increase sales of monofacial and bifacial products into the utility segment.” See 85

Fed. Reg. at 21,498-99. Not only was there no evidence to support that conclusion, it is contrary

to the evidence that was submitted.

       In short, USTR failed both to respond to significant, substantial, and factually supported

comments on the record, or otherwise connect its decision to the record evidence it had, again

rendering its April Notice arbitrary and capricious. See Carlson, 938 F.3d at 344

(“An agency also violates [the APA] standard if it fails to respond to significant points and

consider all relevant factors raised by the public comments.”) (internal quotation marks omitted).

       D.      The April Notice is arbitrary and capricious because USTR failed to consider
               relevant factors, including social and economic costs and benefits.

       USTR’s April Notice also arbitrarily and capriciously ignores relevant factors that USTR

was legally required to assess. Most importantly, it did not even mention one of the two statutory

considerations the President identified as being critical to assessing whether a safeguard measure

is appropriate: its economic and social costs and benefits. 83 Fed. Reg. at 3,542 (basing

safeguard measure on the need to “facilitate efforts by the domestic industry to make a positive

adjustment to import competition,” and determination that the measure would “provide greater

economic and social benefits than costs”).

       An agency action is arbitrary and capricious where the agency fails to consider all

“relevant factors.” Hines on Behalf of Sevier v. Sec’y of Dep’t of Health and Human Servs., 940

F.2d 1518, 1527 (Fed. Cir. 1991).28 Similarly, the agency may not ignore “an important aspect of


28
  USTR recognizes the importance of this inquiry, stating: “Before concluding that the
Determination is unlikely to be sustained, the Court ‘must ‘consider whether the decision was
based on a consideration of the relevant factors . . . .’” Mot. to Dissolve at 8 (quoting Co-Steel

                                                 32
       Case 1:19-cv-00192-GSK Document 168                  Filed 05/08/20      Page 40 of 51



the problem.” Motor Veh. Mfrs. Ass’n, 463 U.S. at 43; Alabama Aircraft Industries, Inc.-

Birmingham v. U.S., 586 F.3d 1372, 1375 (Fed. Cir. 2009) (“Courts have found an agency’s

decision   to   be arbitrary and capricious when      the   agency   entirely   failed   to   consider

an important aspect of the problem . . . .”) (citation and internal quotation marks omitted).

       The April Notice violates these APA mandates. USTR ignored an important aspect of the

problem, and a highly relevant factor, by failing to address one of the two statutory

considerations identified in the Presidential Proclamation as relevant to whether imposition of

safeguard duties is appropriate: whether duties will “provide greater economic and social

benefits than costs.” 83 Fed. Reg. at 3,542. USTR acknowledges the central importance of this

factor at the outset of the April Notice,29 but then fails to address that important issue.30 USTR

thereby failed both to consider what is (by its own admission) a relevant factor required to be

assessed in considering whether a safeguard measure should be imposed, and an “important

aspect of th[at] problem,” again leading to the ineluctable conclusion that the April Notice was

arbitrary and capricious. Alabama Aircraft Industries, 586 F.3d at 1375.

       USTR failed to address at least three of the ten factors that it identified in the Withdrawal

Procedures as relevant to its analysis, further confirming its decision was arbitrary. Specifically,

USTR asked for comment on, but then failed to address (even with a conclusory “finding”):




Raritan, Inc. v. Int’l Trade Comm’n, 357 F.3d 1294, 1309 (Fed. Cir. 2004), and citing other
cases for that proposition).
29
  See 85 Fed. Reg. at 21,498 (identifying providing “greater economic and social benefits than
costs” as one of two statutory objectives underlying the safeguard measure, and stating that
USTR had to consider, under its February 2018 procedures, whether an exclusion would
“undermine the objectives of the safeguard measures”).
30
  USTR notably did not consult with the Secretary of Labor—the agency head best able to
advise USTR as to the costs of withdrawing the Exclusion on the workforce. See 85 Fed. Reg. at
21,497 (noting consultation with Secretaries of Commerce and Energy, but not Labor).

                                                 33
       Case 1:19-cv-00192-GSK Document 168                Filed 05/08/20     Page 41 of 51



                  Projections of demand for bifacial solar panels by companies building or
                   planning to build solar facilities or otherwise to install bifacial solar panels.

                  Contracts, purchase orders, or other agreements that establish sales or other
                   transactions, including those between suppliers and customers, regarding
                   bifacial solar panels that have been or will be imported into the United States
                   and such agreements regarding bifacial solar panels that have been or will be
                   produced in the United States.

                  The potential impact, if any, on the domestic workforce and economy in
                   general should the exclusion be withdrawn.

85 Fed. Reg. at 4,756.

       Commenters addressed those issues,31 but USTR inexplicably did not, thereby again

ignoring its fundamental obligation to consider all “relevant factors.” Hines, 940 F.2d at 1527.

       E.       USTR’s withdrawal decision remains arbitrary and capricious because
                USTR again failed to explain why its prior decision to issue the Exclusion
                was wrong.

       When an agency changes course, the APA requires that it “‘display awareness that it is

changing position” and “show that there are good reasons for the new policy.’” F.C.C. v. Fox

Television Stations, 556 U.S. 502, 515 (2009); see also Encino Motorcars, 136 S. Ct. at 2120

(“[A]n ‘[u]nexplained inconsistency’ in agency policy is ‘a reason for holding an interpretation

to be an arbitrary and capricious change from agency practice.’”) (internal quotation omitted).

Moreover, an agency must “provide a more detailed justification than what would suffice for a

new policy created on a blank slate” where “its new policy rests upon factual findings that

contradict those which underlay its prior policy,” or “when its prior policy has engendered

serious reliance interests that must be taken into account.” Fox Televisions, 556 U.S. at 515-16

(noting that “[i]t would be arbitrary and capricious to ignore such matters”).




31
   See Sections II(C)(2-4) supra (discussing Plaintiffs’ comments on these and other issues); see
also SEIA and EDF briefs in response to Motion (discussing those entities’ comments).

                                                34
      Case 1:19-cv-00192-GSK Document 168               Filed 05/08/20      Page 42 of 51



       It was on this basis, for example, that the Supreme Court concluded in Encino Motorcars

that the Department of Labor’s changed regulatory interpretation of “salesman” was arbitrary

and capricious, explaining:

       In promulgating the 2011 regulation, the Department offered barely any
       explanation. A summary discussion may suffice in other circumstances, but here
       . . . the explanation fell short of the agency's duty to explain why it deemed it
       necessary to overrule its previous position. . . . [W]hen it came to explaining the
       ‘good reasons for the new policy,’ . . . the Department said almost nothing.

136 S. Ct. at 2126-27 (quoting Fox Television Stations, 556 U.S. at 515).

       USTR’s April Notice is arbitrary and capricious for exactly the same reasons. The April

Notice is but a “summary discussion,” falling far short of explaining why it ostensibly was

necessary to withdraw the Exclusion, id., or what the evidence was that lead it to adopt findings

that directly “contradict those which underlay” the Exclusion. Fox Television, 556 U.S. at 515.

The Agency likewise failed to address the serious “reliance interests” of solar energy developers

and other industry participants who depend on imported bifacial panels.. Id.

       By failing to explain what changed since June 2019, failing to adduce the evidence upon

which it based its conclusion that the Exclusion for bifacial modules no longer was appropriate,

and failing to explain why its about-face is appropriate despite the reliance interests created by

the Exclusion’s adoption, USTR again failed to engage in reasoned decision-making.

       F.      Plaintiffs remain likely to succeed on the merits of their challenge to
               withdrawal of the Exclusion because USTR lacks authority to take such
               action.

       As discussed above, and as explained in Invenergy’s Motion for a Preliminary Injunction,

USTR lacks the authority to withdraw a tariff exclusion once granted. See Doc. 49-2 at 24-26 &

28. Having already found that Plaintiffs had a likelihood of success on their two APA claims, the

Court did not reach the authority issue in its PI Opinion. See Doc. 113 at 32 (“[T]he court need

not now reach Invenergy’s Section 201 and constitutional claims.”).

                                               35
       Case 1:19-cv-00192-GSK Document 168                Filed 05/08/20   Page 43 of 51



        Because USTR’s withdrawal decision remains arbitrary and capricious, the Court could

deny the pending motion to dissolve the PI without reaching the authority issue. But the Court

also could deny that Motion because Plaintiffs are likely to succeed on the merits of their claim

that USTR’s lacks the authority to withdraw the Exclusion.

        It is axiomatic that agencies have only the authority that has been delegated to them. See

Merck Sharp & Dohme Corp., 139 S. Ct. at 1679 (“[A]n agency literally has no power to act . . .

unless and until Congress confers power upon it”) (quoting New York v. FERC, 535 U.S. 1, 18,

(2002)). Where a delegation is narrow, giving the agency specific instructions as to what actions

to take (e.g., exclude products from the safeguard measure) and how (e.g., by establishing

procedures), the agency may not stray beyond the bounds of that narrow authority. See id.

(“[W]hatever the means the [agency] uses to exercise its authority, those means must lie within

the scope of the authority . . . lawfully delegated.”).

        As the Federal Circuit explained in FAG Italia S.p.A. v. United States, 291 F.3d 806, 817-

19 (Fed. Cir. 2002), where it found that the Commerce Department could not conduct a duty

absorption inquiry whenever it chose because the statute provided for those inquiries at certain

intervals: “The fact that [the agency] is empowered to take action in certain limited situations

does not mean that [it] enjoys such power in other instances.”

        Here, the source of USTR’s authority to consider exclusions from the solar safeguard

measure—the Presidential Proclamation—does not delegate to USTR the authority to withdraw

an exclusion once granted. The Proclamation authorized USTR to “exclude such particular

product from the safeguard measure.” 83 Fed. Reg. at 3,544. There is no delegation of authority

for USTR to then withdraw an exclusion once granted, or to promulgate procedures to do so (as

USTR attempted to do in its Withdrawal Procedures). Nor does anything in the plain language of



                                                  36
      Case 1:19-cv-00192-GSK Document 168                 Filed 05/08/20     Page 44 of 51



the Presidential Proclamation authorize or contemplate the reinstatement of tariffs once removed.

The President is aware of how to draft a Proclamation to grant authority to an agency to both

exclude and withdraw exclusions, but he expressly did not do so here. To the contrary, the

President specifically stated that he would modify the safeguard measure if appropriate. 83 Fed.

Reg. at 3,542 (“If I determine that further action is appropriate and feasible . . . I shall reduce,

modify, or terminate the action established in this proclamation accordingly.”). This makes it

quite clear that USTR was not delegated that authority.

       In contrast, other Presidential directives have included a specific grant of authority to

withdraw or modify a delegated action. For example, in his very recent May 1, 2020 Executive

Order on Securing the United States Bulk-Power System, the President delegated authority to

“establish and publish criteria for recognizing particular equipment and particular vendors . . . as

pre-qualified” to undertake certain transactions, but stated: “Nothing in this provision limits the

Secretary’s authority under this section to prohibit or otherwise regulate any transaction

involving pre-qualified equipment or vendors.”32 The absence of similar language in the

Proclamation, allowing USTR both to exclude products from the safeguard measure and

withdraw exclusions, speaks volumes to the limited nature of the Agency’s authority.

       Not only did the President limit what USTR could do, but when USTR could do it. The

Presidential Proclamation required USTR to adopt “procedures for requests for exclusion of a

particular product” from the safeguard measure within 30 days. 83 Fed. Reg. at 3,543 (emphasis

added). USTR did so when it promulgated the February 2018 Exclusion Procedures. But USTR

was granted no further authority to define additional procedures for modifying or withdrawing an

32
  Executive Order at §1(d), https://www.whitehouse.gov/presidential-actions/executive-order-
securing-united-states-bulk-power-system/. The President similarly delegated authority to the
Secretary to prohibit transactions that might jeopardize grid security, but also to prescribe
measures to mitigate such concerns and then permit the transactions in question. Id. § 1(d).

                                                37
      Case 1:19-cv-00192-GSK Document 168              Filed 05/08/20    Page 45 of 51



exclusion at some unspecified future time; the President did not contemplate USTR issuing

withdrawal procedures two years after the Proclamation when he only authorized USTR to issue

exclusion procedures within 30 days.

       The Section 201 statutory scheme reinforces the conclusion that USTR lacks authority to

withdraw an exclusion from a safeguard measure. The statute only allows the President to

impose safeguard measures for a limited period (four years), 19 U.S.C. § 2253(e)(1), and

contemplates that safeguard measures will be “phased down at regular intervals” over that

period, id. § 2253(e)(5). The legislative history of the Trade Act confirms that any safeguard

measures may only be reduced, not increased, once imposed. See, e.g., H. Rep. No. 100-576 at

687 (1988) (Conf. Rep.) (noting that “modify” in this context means “not increased”). Again,

there is simply no indication that the President has the authority—and thus could delegate the

authority—to withdraw an exclusion once granted, and thereby re-impose a safeguard measure.

Even the President may not take “action outside [his] delegated authority.” Maple Leaf Fish Co.

v. United States, 762 F.2d 86, 89 (Fed. Cir. 1985).

       USTR’s withdrawal of the Exclusion also violates statutory limits on “modification” of a

safeguard action. The Trade Act provides that no safeguard action may be “reduced, modified, or

terminated” unless the President first receives the Commission’s report issued as part of its

statutory “mid-term” review. See 19 U.S.C. §§ 2254 (a) & (b). The President is required to make

certain findings based on this report before a safeguard measure may be modified. See id. While

the mid-term review was completed recently, the President has not made findings or taken action

based on that review, nor has he delegated USTR authority to do so.

       Thus, USTR’s withdrawal of the Exclusion lies outside of the Agency’s authority for at

least three separate reasons: (1) USTR improperly “modified” the safeguard tariff outside the



                                                38
       Case 1:19-cv-00192-GSK Document 168                Filed 05/08/20    Page 46 of 51



mid-term report process, (2) USTR impermissibly increased rather than decreased the safeguard

measures; and (3) even if the President had authority to withdraw an Exclusion (a proposition

contrary to the statutory scheme), he has not delegated that authority to USTR. This is another

reason why Plaintiffs are likely to succeed on the merits of their claims, and the Court should

maintain the PI until it enters final judgment on those claims.

III.   The Preliminary Injunction Should Remain in Place While This Court Considers
       USTR’s Withdrawal of the Exclusion on the Merits.

       It is entirely appropriate for the preliminary injunction to remain in place until such time

as the Court resolves the lawfulness of the withdrawal. This Court routinely retains jurisdiction

while an agency action is reconsidered or altered on remand, and then considers the lawfulness

of that new action in the same suit in which it granted the remand.33 By initiating a new

administrative process, USTR essentially acted as though it had been granted a remand to

reconsider the October Determination—even though it neither asked for, nor was granted,

permission to do so as is normal. USTR should not be allowed to avoid this Court’s review of its

latest withdrawal determination by virtue of its having evaded the normal remand process. Thus,

the Court should not hesitate to press forward to decide whether the April Notice is arbitrary,

capricious, or otherwise unlawful for the reasons discussed in Section II above.


33
   See, e.g., Soc Trang Seafood Joint Stock Company et al. v. United States, No. 18-75, Op. and
Order at 40 (Ct. Int’l Trade June 21, 2018) (Kelly, J.) (remanding parts of Commerce
determination addressing duties on frozen shrimp and requesting parties’ views on the lawfulness
of the agency’s action upon remand); Eregli Demir Ve Celik Fabrikalari, V.A.S. v. United States,
No. 18-180, Op. and Order at 3-5 (Ct. Int’l Trade Dec. 27, 2018) (Barnett, J.) (describing agency
process upon remand of duty determination and adjudicating challenges to the new determination
after briefing); EAC Eng’g, Div. of E. Asiatic Co. v. United States, 624 F. Supp. 569 (Ct. Int’l
Trade 1985) (“On remand of classification case . . . the Court . . . determined [it] would retain
jurisdiction while Customs Service proceeded to determine proper classification of merchandise
in order to permit classification issue, if it remained in dispute after Customs Service’s
redetermination, to be judicially decided without requiring parties to repeat normal or usual
procedure formalities.”).

                                                39
       Case 1:19-cv-00192-GSK Document 168                Filed 05/08/20     Page 47 of 51



       It is also entirely appropriate for this Court to keep its preliminary injunction in place

until issuing a final judgment as to the lawfulness of both the October and April Notices. That is

exactly what this Court did in AIMCOR, where it declined to dissolve a preliminary injunction

before final resolution of the case, even though the agency had rescinded the challenged actions

(antidumping and countervailing duty orders). 83 F. Supp. 2d at 1299 (“Until there has been an

adjudication of the validity of the findings, proceedings, and action taken by the agencies, the

court sees no basis for finding the injunction to be inequitable, or justification for dissolving the

preliminary injunction.”). The AIMCOR preliminary injunction had remained in place through

three remand proceedings before the agency’s rescission of those orders. See id. at 1295-97.

Hence, USTR’s voluntary reconsideration of its October decision neither requires the Court to

dissolve the PI, nor requires Plaintiffs to bring a new suit to challenge the results of USTR’s new

administrative process—particularly since USTR reached the same decision as it did last

October, with no more evidentiary support then it offered the first time around.

       There is no legal, practical or logical reason to require Plaintiffs to file a new suit to

challenge what is essentially the same withdrawal.34 That would be particularly inefficient and

unfair given that Defendants would no doubt re-raise, and Plaintiffs would then be forced to re-

litigate, all of the threshold issues that this Court decided when issuing the preliminary

injunction: that Plaintiffs have standing, that USTR is an “agency” subject to the APA, and that

its withdrawal determinations are rulemakings subject to the APA’s procedural and substantive

requirements. See Doc. 113 at 15-42. So it is all the more appropriate for this Court to decide this


34
  Plaintiffs and Plaintiff-Intervenors have moved to supplement the Complaint under Rule 15(d)
to incorporate the April Notice and events leading up to it. But even if the Court were to deny
that motion, Plaintiffs’ preexisting claims, which attack USTR’s withdrawal of the Exclusion as
arbitrary, capricious, and unlawful, apply equally to the April Notice and the October Notice.



                                                 40
       Case 1:19-cv-00192-GSK Document 168                   Filed 05/08/20   Page 48 of 51



case on the merits and enter a final judgment that would estop Defendants from rearguing the

contrary. That course is most consistent with USCIT Rule 1, which encourages courts to proceed

quickly and efficiently toward a final decision and resolve all claims before it. See USCIT R. 1

(The CIT’s rules are to be “construed, administered, and employed by the court and the parties to

secure the just, speedy, and inexpensive determination of every action and proceeding.”).

       Keeping the injunction in place while the Court proceeds to decide the lawfulness of

USTR’s withdrawal of the Exclusion is also consistent with the Court’s order on the show cause

motion, where it found that USTR had not violated the preliminary injunction precisely because

it had not yet taken another action to withdraw the Exclusion, but only had requested comments

as to whether it should. Doc. 149 at 8 ( “[N]o new decision to implement a withdrawal is

currently before the court” because “[t]he Notice does not constitute a final decision to

implement the previous or any new withdrawal of the Exclusion of bifacial solar panels.”). Now,

USTR has done just that. Thus, the Court’s PI squarely applies to the April Notice, and should

remain in place pending a final decision as to the withdrawal’s lawfulness. And that is, after all,

what this Court anticipated when it ordered that the PI would remain in place until “entry of final

judgment as to Plaintiffs’ claims.” Doc. 114 at 2.

       Finally, contrary to Defendants’ assertion, Plaintiffs’ claims have not been “fully briefed”

such that they are now “ripe for . . . final decision.” Mot. at 8. While some of those claims have

been addressed in the preliminary injunction briefs to demonstrate Plaintiffs’ likelihood of

success on the merits, that is not briefing on the merits.




                                                 41
      Case 1:19-cv-00192-GSK Document 168              Filed 05/08/20    Page 49 of 51



                                       CONCLUSION

       For all these reasons, the Court should deny Defendants’ Motion to Dissolve the

Preliminary Injunction.


                                               Respectfully submitted,
                                               John Brew
                                               Larry Eisenstat
                                               Kathryn L. Clune
                                               Amanda Shafer Berman
                                               CROWELL & MORING LLP
                                               1001 Pennsylvania Ave., N.W.
                                               Washington, D.C. 20004
                                               (202) 624-2500

                                               /s Frances Hadfield
                                               CROWELL & MORING LLP
                                               590 Madison Ave, 20th Floor
                                               New York, New York 10022
                                               (212) 803-4040

DATED: May 7, 2020




                                              42
      Case 1:19-cv-00192-GSK Document 168             Filed 05/08/20     Page 50 of 51




             CERTIFICATE OF COMPLIANCE PURSUANT TO USCIT
                  STANDARD CHAMBER PROCEDURE 2(B)

       I, Frances Hadfield at Crowell & Moring LLP, who is responsible for the foregoing brief,

relying upon the word count feature of the word processing program used to prepare the brief,

certify that this brief complies with the type-volume limitation under USCIT Standard Chamber

Procedure 2(B) and contains 13,515 words.

       /s Frances Hadfield



Dated: May 7, 2020




                                              43
      Case 1:19-cv-00192-GSK Document 168                Filed 05/08/20      Page 51 of 51



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of May, 2020, that I served a true copy of the

foregoing in Court No. 19-00192 through the Court’s electronic filing system.


                                             /s Frances Hadfield




                                                44
